                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN
                                   GREEN BAY DIVISION


 U.S. VENTURE, INC.,
                                                          Case No. 18-CV-1757
                 Plaintiff,

 v.

 UNITED STATES OF AMERICA,

                 Defendant.


  U.S. VENTURE, INC.,
                                                         Case No. 19-CV-595
                Plaintiff,

  v.

  UNITED STATES OF AMERICA,

                Defendant.


                UNITED STATES’ MOTION FOR SUMMARY JUDGMENT

        The United States respectfully moves the Court, pursuant to Fed. R. Civ. P. 56, for an order

granting it summary judgment against the plaintiff, U.S. Venture, Inc. (“Venture”). This motion, if

granted, will resolve all of the claims that Venture has made against the United States in this case.

Venture’s complaint should be dismissed.

        Summary judgment should be granted where, as here, there is no genuine dispute as to any

material fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

This case involves the alternative fuel mixture credit and whether butane is an “alternative fuel.”

There are no genuine disputes of material fact that butane does not qualify as an “alternative fuel.”

Last week, U.S. Senators Chuck Grassley and Ron Wyden admonished the gas industry for

attempting to claim the alternative fuel mixture credit based on mixing butane to make traditional




         Case 1:18-cv-01757-WCG Filed 12/26/19 Page 1 of 2 Document 46
gasoline. 165 Cong. Rec. S7185 (daily ed. Dec. 19, 2019). For the same reasons Senators Grassley

and Wyden explained on the Senate floor, the Court should deny Venture’s claim for the alternative

fuel mixture tax credit and grant summary judgment in favor of the United States. The floor

statements made by Senators Grassley and Wyden are attached to this motion.

       In support of this motion, the United States is separately filing the following documents:

         1.    A statement of undisputed material facts;

         2.    A supporting brief;

         3.    A declaration by Trial Attorney Casey S. Smith containing an exhibit index;

         4.    An appendix containing certain documents cited in the United States’ brief;

         5.    A response and counterstatement to Venture’s statement of facts; and

         6.    Evidentiary objections to statements made in Venture’s brief.

       Dated: December 26, 2019               Respectfully submitted,

                                              RICHARD E. ZUCKERMAN
                                              Principal Deputy Assistant Attorney General

                                              /s/ Casey S. Smith
                                              CASEY S. SMITH
                                              Connecticut Bar #: 436378
                                              Trial Attorney, Tax Division
                                              U.S. Department of Justice
                                              P.O. Box 7238, Ben Franklin Station
                                              Washington, D.C. 20044
                                              Telephone: (202) 307-0715
                                              Fax: (202) 514-6770
                                              Casey.S.Smith@usdoj.gov
                                              Attorneys for the United States




                                                 2

         Case 1:18-cv-01757-WCG Filed 12/26/19 Page 2 of 2 Document 46
